Citation Nr: 0110793	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
April 1970.  He died in September 1999.  The appellant is the 
veteran's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for the cause of the veteran's death, and DIC benefits 
pursuant to the criteria of 38 U.S.C.A. § 1318.  The RO 
granted entitlement to Dependency Educational Assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code.

The issue of entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 1318 is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran served during the Vietnam era and the 
carcinoid syndrome is not shown by evidence to be related to 
service based upon claimed exposure to Agent Orange (AO) 
during Vietnam service.

2.  It has not been shown that the cause of the veteran's 
death on the basis of carcinoid syndrome is related to 
service, as the disease was initially found many years after 
service.

3.  At the time of the veteran's death in September 1999, 
service connection was established for post-traumatic stress 
disorder (PTSD) rated 100 percent, tinnitus rated 10 percent, 
and bilateral hearing loss rated 0 percent.
CONCLUSION OF LAW

The cause of the veteran's death, carcinoid syndrome, was not 
a disability incurred in or aggravated by service on a direct 
or presumptive basis, related to AO exposure; nor did a 
service-connected disability cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the veteran served in Vietnam during 
the Vietnam era.  In May 1990 he filed a claim with VA to 
establish service connection for non-Hodgkin's lymphoma (NHL) 
as a result of exposure to AO.  The RO obtained VA records 
from 1991.  These reported liver abnormalities detected on a 
routine examination in 1989 which were felt to be some sort 
of neuroendocrine tumor.  The record indicated that after 
further analysis, the diagnosis was malignant carcinoid, not 
NHL.  An examiner noted non-VA diagnostic work-up in 1990, 
and that the documents confirmed the diagnosis of metastatic 
carcinoid.  Records from the non-VA work-up in 1990 showed 
that x-ray and computerized tomographic (CT) scan of the 
chest were, in essence, interpreted as unremarkable.  

Private medical reports in 1991 and 1992 for other disorders 
mention the diagnosis of carcinoid metastatic to the liver.  
DAT, MD, reported in 1994 that the veteran had several years 
of carcinoid with liver metastasis and had a slow progression 
of the disease.  A VA examiner in 1995 reported that the 
veteran had terminal liver carcinoid metastatic to the 
pancreas and adrenals.

Dr. DAT, a hematologist/oncologist, wrote in September 1996 
that he had cared for the veteran since the mid 1990's for 
his carcinoid tumor with liver metastases, and that he 
believed there was a relationship between the veteran's 
exposure to AO and the development of the cancer.  The RO 
then contacted the veteran and asked him to authorize Dr. DAT 
to release medical records.  The letter advised him of the 
need for Dr. DAT to explain whether medical treatises, 
personal experience, scientific analysis, etc supported his 
recent statement.  The RO in June 1997 sent Dr. DAT the 
signed authorization with a letter asking him to provide 
records and the basis for his statement regarding the 
relationship between the veteran's carcinoid and his exposure 
to AO.

The veteran was provided with a copy of the September 1997 
rating decision wherein the RO denied service connection for 
carcinoid tumor with liver metastases as a result of AO 
exposure.  It was noted in the decision that Dr. DAT had not 
responded to the RO's June 1997 request.  

In July 1999 the RO received a VA examination form that Dr. 
DAT had completed.  He reported the diagnosis of carcinoid 
with liver metastases.  Dr. DAT also completed the death 
certificate that certified the cause of the veteran's death 
as carcinoid syndrome, and noted that an autopsy had not been 
not performed.  At the time of death, the veteran had been 
rated 100 percent disabled from PTSD since September 1994.

The appellant received a copy of the rating decision in 
October 1999 wherein the RO denied service connection for the 
cause of the veteran's death.  She disagreed with the 
decision and argued that the cancer spread to the liver but 
did not originate there.  In her appeal, she said that the 
Merck Manual informed that carcinoid tumors of the bronchus 
were frequently malignant, and that the veteran's disease was 
a malignancy of the respiratory system.  

The appellant provided a February 2000 statement that Dr. DAT 
had prepared at her request.  He said that he had cared for 
the veteran for the last 10 years of his life, specifically 
with regard to the carcinoid syndrome.  He said that the 
primary site was not defined, though historically many of 
these tumors begin in the respiratory system.  

A VA physician in hematology/oncology reported in May 2000 
that the veteran's medical records had been reviewed.  The 
physician noted the 1990 and 1991 evaluations regarding the 
diagnosis of metastatic disease versus lymphoma.  The 
physician opined that the veteran had malignant carcinoid 
syndrome that had started in the gastrointestinal tract, 
rather than NHL.  The physician observed that the veteran had 
no signs and symptoms of an upper respiratory tract system 
disease, but that his symptoms were abdominal pain and 
diarrhea.  The physician noted that carcinoid tumors had been 
described in various areas including the bronchus and larynx, 
and less than 8% of cases occurred in the upper respiratory 
tract system.  It was noted that carcinoid tumors most 
commonly metastasize to the liver, and that the diagnosis 
depended on pathological confirmation of the characteristic 
histology associated with the clinical syndrome consistent 
with excessive hormone production.  

The examiner said that theoretically the carcinoid tumor 
originating in the upper respiratory tract could be 
considered, but that the probability is extremely low 
compared to the tumor originating in another organ system.  
The physician noted that the veteran did not have sign or 
symptom of upper respiratory tract system disease, but had 
mainly gastrointestinal symptoms such as abdominal pain and 
frequent diarrhea.  The examiner thought that the metastatic 
carcinoid tumor was more likely gastrointestinal in origin, 
rather than upper respiratory tract (lung, bronchus, larynx 
or trachea) system.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for malignant tumor 
although not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service provided the period of 
service and rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309)(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), acute and subacute peripheral neuropathy, prostate 
cancer and soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.309(e) (2000).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  64 Fed. Reg. 
59232-243 (November 2, 1999), 61 Fed. Reg. 41442-41449 
(August 8, 1996) and 59 Fed. Reg. 341-46 (January 4, 1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5.98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served in the Republic 
of Vietnam.  The Court held that both service in the Republic 
of Vietnam during the designated period and the establishment 
of on eof the listed diseases is required in order to 
establish entitlement to the in service presumption of 
exposure to an herbicide agent.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310.  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

(a) The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  


In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


Analysis

In order for a claim to be granted, there must in general be 
competent evidence of a current disability (a medical 
diagnosis); 
(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); and 

(3) and an approximate balance of probative evidence 
establishing a nexus between the in-service disease or injury 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995); as applicable to claims of 
service connection for residuals of herbicide (AO) exposure 
see, e.g., Darby v. Brown, 10 Vet. App. 243 (1997); Brock v. 
Brown, 10 Vet. App. 155 (1997).  

In view of the evidence that included medical opinion 
suggesting a nexus between the veteran's carcinoid syndrome 
and AO exposure as service-connected, the RO in essence found 
that the appellant had met this initial burden and reviewed 
the claim on the merits after initially denying the claim as 
not well grounded.  The Board recognizes that the claim for 
cause of death may be considered on a basis other than AO 
exposure. See for example Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000)No. 99-7103 (Fed. Cir. May 18, 2000);  
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000) and Molloy v. 
Brown, 9 Vet. App. 513 (1996).  However, as noted in the 
development of this case, and amplified in the 
representative's recently prepared written argument, the 
claim is based solely on a link to AO exposure during Vietnam 
service with the subsequent development of a primary 
respiratory system carcinoid.  

The Board will point out that although not noted in the 
record, a veteran's eligibility for a disability payment from 
the Agent Orange Veteran Payment Program does not 
automatically establish entitlement to VA compensation.  
Brock, 10 Vet. App. at 160-62.  Further, presumptive service 
connection may not be established under 38 U.S.C. A. § 1116 
and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. 
§ 3.309(e) as being associated with herbicide exposure, if 
the cancer developed as the result of metastasis of a cancer 
which is not associated with herbicide exposure.  VAOPGCPREC 
18-97.
The Board observes that a carcinoid syndrome has not been 
recognized as positively associated with herbicide exposure 
under 38 C.F.R. § 3.309(e).  The veteran did have service in 
Vietnam during the Vietnam era, but he has not shown a 
disability to which the liberal rules for presumptive service 
connection apply.  Therefore he is not entitled to any 
presumption of having been exposed to AO.  See McCartt, 
supra.

And, as the Secretary has not recognized the veteran's 
carcinoid disorder as having a positive association with AO 
exposure, the claim must fail in the absence of competent 
evidence supporting a positive relationship. McCartt v. West, 
12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e); see also 64 Fed. Reg. 59232-243 (November 2, 1999), 
61 Fed. Reg. 41442-449 (August 8, 1996), 59 Fed. Reg. 341-46 
(January 4, 1994).  The record shows that the RO did not 
advise or consider the January 1994 notice contents, and the 
Board observes that the subsequent notices offer no change 
helpful to this claim.  Although the RO was undoubtedly aware 
of this information, which had been published in the Federal 
Register, the Board does not need to comment further on these 
notices since competent medical evidence of record 
preponderates against the claim.  

The Board also finds that as a result of the development 
completed in this case, there is no further duty to assist 
the appellant in regard to the development of her claim.  The 
Board has not overlooked the potential application of the 
VCAA.  In view of the value of medical information on file 
the RO felt justified in asking for a VA medical opinion.  In 
obtaining this opinion, the RO in effect recognized the 
medical complexity of the case.  The representative did not 
offer argument challenging the opinion as inadequate from the 
standpoint of the source consulted.  Nor was there any 
intimation or argument of possible prejudice based on the 
selection of a VA review rather than an opinion from a 
clinician with relevant expertise but not associated with VA 
or a VHA opinion.  In any event, the Board's authority to 
seek an outside opinion is purely discretionary.  See, 
Winsett v. West, 11 Vet. App. 420, 425-26 (1998).

The Board observes that the RO made a diligent effort to 
obtain an adequate record.  The RO did complete actions to 
obtain records from Dr. DAT, and the basis for his opinion 
that supported the appellant.  He did not offer the records, 
nor did he elaborate on the medical or scientific basis for 
his opinion, other than providing general comments.  Although 
he invited the RO to ask for additional information in the 
February 2000 statement, he has not referred to evidence in 
his records that is specific to the veteran which is not 
noted elsewhere.  For example, Dr. DAT completed medical 
forms for VA on other occasions, and therein noted the 
veteran had metastatic carcinoid to the liver.  However, in 
noting he had treated the veteran for 10 years, nothing he 
mentioned in the medical statements in 2000 or 1994 indicated 
any information was in his possession that would support a 
respiratory primary carcinoid in the veteran's case.  
Therefore, the Board does not believe that the RO was 
deficient in not seeking any further information from Dr. DAT 
after receiving his February 2000 statement.

The record includes statements of medical treatment from 
several physicians that mention carcinoid, but Dr. DAT solely 
opined in favor of the claim.  The Board must observe that 
the VA opinion is comprehensive and, since the claims folder 
was reviewed, undoubtedly took into account the appellant's 
arguments, pertinent history and supporting medical opinion 
by noting the evidence included suggestion of a carcinoid 
primary of the respiratory system.  

The Board observes that the RO contacted Dr. DAT for all 
treatment records, but no additional information was 
provided.  The RO also asked Dr. DAT for the basis supporting 
his opinion that the veteran's carcinoid was linked to AO 
exposure, but he did not provide it.  The RO informed the 
appellant of the actions taken, and that no information was 
provided in response to the requests in 1997.  

In view of the development completed in this case, the Board 
is left with the belief that the record is sufficient for an 
informed determination, without any potential prejudice being 
called to its attention by not remanding the case to have the 
RO consider the VCAA development criteria.  Bernard v. Brown, 
4 Vet. App. 384 (1993); Stegall v. West, 11 Vet. App. 268 
(1998); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

From the perspective of direct causation, that being a link 
between the development of the fatal carcinoid disease with 
the veteran's service on direct or presumptive basis of 
inception under generally applicable law and regulations, the 
Board must observe that no medical opinion was offered 
supporting this theory of a causal connection between the 
veteran's service and his fatal carcinoma.  The written 
argument has focused on AO exposure as the basis for the 
development of this disease, so favorable consideration may 
be afforded under 38 C.F.R. § 3.303(d) if the evidence favors 
the claim.  

The Board has not overlooked the medical treatise information 
the appellant has referenced.  However it does not address 
the situation specific to this case and AO, but is more 
general in discussing carcinoid.  In the context of this 
case, it is sufficient to say that is consistent with Dr. 
DAT's statements and provides nothing more than generic 
information, and does not present at least plausible 
causality or connection based upon objective facts.  Wallin 
v. West, 11 Vet. App. 509 514 (1998), Sacks v. West, 11 Vet. 
App. 314, 317 (1998), Libertine v, Brown, 9 Vet. App. 521, 
523 (1996).  The main argument all along concerns the claimed 
causal relationship between the carcinoid and the veteran's 
claimed exposure to herbicides, specifically AO, in Vietnam.  
The chronology apparent from the recorded private treatment 
history supports the initial manifestation of the disease 
many years after service.  No argument has been made 
implicitly or otherwise that a service-connected disability, 
principally PTSD, was implicated as a cause of the veteran's 
death under 38 C.F.R. § 3.312(c)(3).  

The assertion of a nexus between the cause of the veteran's 
death and AO exposure found support primarily from Dr. DAT.  
However, this statement indicates no more than a conceivable 
relationship between the veteran's claimed AO exposure and 
the carcinoid disease.  This statement did not indicate any 
material supporting the connection.  The VA opinion offered a 
review of the medical factors for diagnosis in this case in 
concluding that it was not likely that the veteran's 
carcinoid syndrome was linked to a respiratory primary and 
thus implicate AO exposure.  A comprehensive review of the 
record was completed and nothing found supported the 
appellant's belief.  It appears from the record that NHL has 
been eliminated as a possible alternative diagnosis in this 
case.

The VA opinion is comprehensive and offers probative evidence 
in the matter under consideration.  It was made by a 
physician with competence in the relevant medical specialty.  
It also included a review of records.  The medical expert 
opinion offered a well reasoned analysis against service 
connection for the cause of the veteran's death.  There is no 
contemporaneous competent opinion to the contrary so as to 
reasonably call into question the VA opinion or minimize its 
probative weight.  As with any piece of evidence, the 
credibility and weight to be attached to the VA expert 
opinion and others of record is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The VA medical specialist carefully reviewed the facts 
specific to the appellant's case and highlighted the evidence 
found to support a finding against a relationship between the 
cause of death and AO exposure by concluding a primary 
carcinoid of the respiratory system was unlikely.  The VA 
review did not locate evidence favorable to the claim.  Dr. 
DAT appears to speculate, merely offering that the 
possibility of a respiratory primary could not be excluded.  

Since he cared for the veteran for 10 years, he likely had 
records of the evaluations that produced the diagnosis of 
carcinoid and it would be reasonable to presume that Dr. DAT 
would have referenced facts specific to the veteran's case 
from the record to support a likely respiratory system 
primary carcinoid rather than another organ system if such 
facts existed. 

The VA expert opinion offers plausibly based arguments 
against the claim, and the Board finds that the VA opinion is 
entitled to significant probative weight because of its fact 
specific analysis and its rationale, which was well reasoned.  

The Court has held that it is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. 
App. 429 (1995).  The views its above, lengthy evaluation of 
the two competent medical opinions of record as consist with 
the Court's advisory to provide adequate reasons and bases.

The evidence therefore, viewed objectively, is not at least 
in relative equipoise on the question of whether the 
veteran's metastatic carcinoid was primary of the respiratory 
system and thus a result of claimed exposure to AO in 
Vietnam.  The VA opinion offered a plausible basis for 
finding the likely primary was gastrointestinal carcinoid.  
The Board finds that the competent evidence does preponderate 
against the claim, and the claim should be denied.  Struck v. 
Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The appellant produced evidence to support a claim of 
entitlement to service connection for the cause of the 
veteran's death and the Board has commented as to why it does 
not find the evidence of sufficient probative value to find 
in her favor.  The VA medical opinion was reasoned and, 
unlike the favorable opinion, provided a rationale against a 
likely nexus that was based upon a comprehensive review of 
the record and information from medical literature.  

In essence, the VA oncologist/hematologist opined that the 
likelihood of a respiratory primary was less than 8 percent.  
The VA physician noted the factors specific to the veteran's 
presentation of symptoms that, in essence, placed the veteran 
outside the group that may have a respiratory primary.  Smith 
v. Brown, 8 Vet. App. 546, 553 (1996).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In September 1995, the RO granted service connection for PTSD 
and assigned a 70 percent schedular evaluation, effective 
from September 20, 1994, the date of receipt of claim for 
service connection.  In a June 1996 rating decision the RO 
increased the disability evaluation for PTSD to 100 percent, 
effective September 20, 1994.

The RO in denying entitlement to DIC under section 1318 found 
that entitlement to a 100 percent rating had been in effect 
from September 1994, which was less than 10 years preceding 
the veteran's death in September 1999.

It was noted in Wingo v. West, 11 Vet. App. 307 (1998) that 
section 3.22(a) provides that a survivor is entitled to 
section 1318 DIC where the veteran for any reason was not in 
receipt of, but would have been entitled to receive 
compensation at the time of death for a service-connected 
disablement that was continuously rated totally disabling for 
the ten years preceding death. 38 C.F.R. § 3.22(a).  The 
decision noted that to limit a survivor's section 1318 DIC 
claim to a showing of CUE in a prior VA adjudication would 
impermissibly deprive a survivor of a claim where the 
deceased veteran had never obtained an adjudication during 
his or her lifetime.  

Further, the law and regulation give the survivor the right 
to attempt to demonstrate that the veteran hypothetically 
would have been entitled to receive a different decision on a 
service-connection-related issue based on evidence in the 
veteran's claims file, or VA custody prior to the veteran's 
death, and the law then or subsequently made retroactively 
applicable.  

According to this decision, section 1318 and its implementing 
regulation in § 3.22(a) allow the appellant to obtain a 
determination of whether the veteran hypothetically would 
have been entitled to receive an award of service connection.  
This would reasonably include a determination of whether the 
veteran was entitled to an earlier effective date for service 
connection and a 100 percent rating since these are service-
connection related issues in this case.

The veteran sought to establish entitlement to compensation 
for PTSD through a letter which the RO received on September 
20, 1994.  



A VA examination in 1995 found PTSD, and the RO granted 
service connection with a 70 percent rating effective from 
September 20, 1994.  In his September 1994 letter, the 
veteran mentioned VA outpatient treatment, but the RO 
inadvertently overlooked his request to obtain the records.

The RO received the veteran's application for an individual 
unemployability rating in November 1995.  He said that he had 
become too disabled to work in 1992 when he last worked full-
time as a bus monitor.  He said that he left his last 
employment due to PTSD, and was awarded Social Security (SSA) 
disability benefits due to PTSD.  The RO in June 1996 
considered this additional evidence as well as the recent 
examination report, and increased the PTSD rating to 100 
percent from September 1994.   

Benefits authorized by section 1318 of title 38 U.S.C., shall 
be paid to a deceased veteran's surviving spouse (see § 
3.54(c)(2)) or children in the same manner as if the 
veteran's death is service connected when the following 
conditions are met: (1) the veteran's death was not caused by 
his or her own willful misconduct; and (2) the veteran was in 
receipt of or for any reason (including receipt of military 
retired or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disablement that either: (i) Was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death; or 
(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 C.F.R. § 
3.22(a).  




The applicable law provides that the effective date for 
compensation based on an original claim is governed by 38 
U.S.C. § 5110(a), which provides that such an effective date 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of claim.  The 
implementing regulation 38 C.F.R. §§ 3.400, 3.400(b)(2) 
provide that the effective date shall be date of receipt of 
claim or date entitlement arose, whichever is later, unless 
the claim is received within one year after separation from 
service.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  

If received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written.  (c) When 
a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151.  Claim--
Application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

Date of receipt means the date on which a claim, information 
or evidence was received in the Department of Veterans 
Affairs, except as to specific provisions for claims or 
evidence received in the State Department (Sec. 3.108), or in 
the Social Security Administration (Secs. 3.153, 3.201), or 
Department of Defense as to initial claims filed at or prior 
to separation.  38 C.F.R. § 3.1(r).

As noted herein, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (published at 57 Fed. Reg. 49,747 (1992)).  Further, the 
RO must review this claim under the applicable legal standard 
for claims brought under section 1318 and consider 
retroactive entitlement to service connection for PTSD and a 
100 percent rating.  Therefore, for these reasons, a remand 
is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

In this regard, the RO should contact the 
appellant and request that she identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of the 
veteran's PTSD and inability to work to 
include opinions expressed in this regard 
prior to September 1994.  After obtaining 
any necessary authorization, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the appellant's response, the RO 
should secure all outstanding VA 
treatment reports.  

All information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim as 
well as the records relied upon concerning 
the claim.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and is in complete compliance 
and responsive to the Board's directives 
and if not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the claim for entitlement to DIC 
pursuant the provisions of 38 U.S.C.A. 
§ 1318. 

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

